Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 6/4/2021 has been entered.  Claims 1, 3 and 4 were amended.  Claim 2 was cancelled.  Claims 1 and 3-5 are pending.  Claims 1, 3 and 4 are under examination.  Claim 5 is withdrawn from further consideration.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sand (US 2012/0234776; published September 20, 2012) in view of Moore (US 5,374,294; patented December 20, 1994).

Applicant’s Invention
Applicant claims a fertilizer composed of laundry wastewater containing magnesium hydroxide, hydrogen, sebum and protein.  Claims 3 

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Sand teach methods of treating water from various sources (abstract).  Recycled water, often referred to as grey water, is water whose source includes laundry wastewater that is used in a variety of applications including water for landscaping and growing crops [0002].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Sand is silent to the presence of magnesium hydroxide in the laundry wastewater; however, hydrogen, sebum and protein would necessarily be present in laundrywaste water from washing soiled clothes.  It is for this reason that Moore is joined.
Moore teach granular (particle) non-burning fertilizer comprising aqueous magnesium hydroxide, water and recycled solids (column 2, lines 10-16).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Sand and Moore teach fertilizer compositions from recycled sources.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Sand and Moore to include magnesium hydroxide with laundry wastewater with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Sand and Moore to formulate a fertilizer comprising magnesium hydroxide with laundry wastewater containing hydrogen, sebum and proteins because Moore teaches combining magnesium hydroxide with water and recycled solids to produce granular non-burning fertilizers.  Therefore, forming a fertilizer from laundry wastewater containing magnesium hydroxide would have been prima facie obvious to one of ordinary skill at the time of invention.
  	

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617